This cause is in this court on appeal from a judgment of the Municipal Court of Athens County. The indictment charged that defendant "unlawfully did publicly defile, deface and cast contempt upon the flag of the United States by having said flag sewn on the seat of his pants, contrary to and in violation of R. C. 2921.05." Defendant was tried to a jury and was found guilty. A judgment was entered upon the verdict, and defendant filed his notice of appeal and assigned the following errors.
"I. The trial court, in overruling defendant-appellant's pre-trial motion to dismiss for the reason that the affidavit charging defendant-appellant fails to allege facts constituting a crime in Ohio, committed reversible error.
"II. Defendant-appellant's motion to dismiss the case presented to the trial court after the completion of plaintiff-appellee's evidence was erroneously denied.
"A. Ohio Revised Code Section 2921.05, interpreted in *Page 78 
accordance with the rules of statutory construction, and in such manner as to satisfy the requirements of the constitutions of the State of Ohio and the United States of America concerning specific statutory definition of criminal conduct, does not cover or proscribe the activity revealed by the evidence herein and held to be unlawful by the lower court.
"B. If the evidence as presented in the instant cause is held to establish a crime under Revised Code Section 2921.05 then said section must be deemed as unconstitutional for its failure to state with sufficient specificity what conduct it proscribes as criminal.
"III. The lower court in accepting the argument of plaintiff-appellee that the wearing of the American Flag upon the hip pocket of one's jeans in and of itself is an act of defilement which falls within the coverage of the `catch-all' phrase `otherwise cast contempt upon' specifically and erroneously rejected the position of higher authority that these words of Revised Code Section 2921.05 `mean acts of physical destruction or abuse similar in nature to those acts enumerated in such section, i. e. mutilating, burning, etc."
We will now consider the first assignment of error.
Defile means: To corrupt the purity or perfection of; to debase; to make ceremonially unclean; to pollute; to sully; to dishonor.
Deface means: Mar, injure, or spoil.
Contempt is defined as the act of despising; the feeling with which one regards that which is esteemed low, vile, or worthless; disdain; scorn. Webster's Third New International Dictionary (1961).
The affidavit charged the offense in the words of the statute. R. C. 2941.05 authorizes such procedure.
Judge Matthias, speaking for the court in State v. Yudick
(1951), 155 Ohio St. 269 at pages 276, 277 said:
"The record discloses that the accused did not request a bill of particulars. It is contended by his counsel that because of details set forth in the indictment an application for a bill of particulars would have been futile. A plea of not guilty by the accused having been entered, the *Page 79 
case is governed by the decision of this court in State v.Hutton, 132 Ohio St. 461, 9 N.E.2d 295. The following language in the opinion thereof is pertinent:
"`Therefore, if the defendant felt that the affidavit was not sufficiently definite to inform him as to the charge preferred against him, it was his privilege and duty to seasonably request of the prosecutor or the court a bill of particulars setting up more specifically the nature of the offense charged. This he failed to do. Hence the lower courts were correct in holding that the matter was waived when the defendant proceeded to trial.'"
Since the offense was laid in the affidavit in the terms of the statute, it stated an offense denounced by the laws of Ohio and if for any reason defendant thought that the charge against him was indefinite he should have asked for a bill of particulars. Any objections that defendant might have had were waived by defendant by his going to trial on the affidavit as it was worded.
Subsection A, in the second assignment of errors, has been covered by the discussion of assignment of error No. I.
Defendant next claims that R. C. 2921.05 is unconstitutional. Very recently, Justice Herbert, speaking for the court inBedford Hts. v. Tallarico (1971), 25 Ohio St. 2d 211, 212 said:
"It is well established that courts will refrain from declaring legislation unconstitutional unless the posture of a cause leaves no logical alternative thereto." See cases cited.
We now advert to assignment of error II B. On the vagueness question, we believe the statute admitted of that degree of reasonable certainty that could constitute a violation, so that it can not be said that a person possessing a reasonable degree of intelligence could not understand what conduct would be disrespectful to the flag and what conduct would not. We are of the opinion that wearing the flag, or part of it, on that part of the clothing covering the human fundament, a part of the human body universally and historically considered unclean, and *Page 80 
the object of derision and scorn and the reference to which in a certain tenor is often the source of fighting words, was a clear act of defilement in that the flag was thus dishonored; that the idea of dishonorment was one of the keys to the question of whether the flag was defiled. We must conclude that the use of the word "defile" in the subject statute was intended to include public conduct which brings shame or disgrace upon the flag by its use for an unpatriotic or profane purpose. It is our opinion that the wearing of a flag on the seat of one's pants, under the circumstances of this case, is a physical act which defiles the flag in violation of R. C. 2921.05. Such a use of the flag would degrade and cheapen it in the eyes of the people, as well as defeat the object of maintaining it as an emblem of national power and honor. Halter v. Nebraska (1907), 205 U.S. 34. Similarly People v. Cowgill (1969), 78 Cal. Rptr. 853, appeal dismissed 396 U.S. 371.
The defendant may have sincere ideological views, but he must find other ways to express them. Whether defendant thinks so or not, a reasonable man would think that the wearing of the flag on the seat of his pants was an act of dishonor.
The following statement, taken from page 41 of Justice Harlan's opinion in Halter, supra, may sound old-fashioned and out-of-date to some, but we think it worth repeating.
"From the earliest periods in the history of the human race, banners, standards, and ensigns have been adopted as symbols of the power and history of the peoples who bore them. It is not then remarkable that the American people, acting through the legislative branch of the government, early in their history, prescribed a flag as symbolical of the existence and sovereignty of the nation. Indeed, it would have been extraordinary if the government had started this country upon its marvelous career without giving it a flag to be recognized as the emblem of the American Republic. For that flag every true American has not simply an appreciation, but a deep affection. No American, nor any foreign born person who enjoys the *Page 81 
privileges of American citizenship, ever looks upon it without taking pride in the fact that he lives under this free government. Hence, it has often occurred that insults to a flag have been the cause of war, and indignities put upon it, in the presence of those who revere it, have often been resented and sometimes punished on the spot."
Defendant maintains that sewing the flag on the seat of his pants is not an act of defilement which falls within the coverage of the "catch-all" phrase, "otherwise cast contempt upon." We reject this contention as the words defile, deface and contempt as used in the statute were used in the affidavit charging the offense. The contemptuous act of defilement and defacement was further described in the indictment by the words, "having said flag sewed on the seat of his pants." The above words proscribing the offense have a well defined, well understood and generally accepted meaning, and by their use, an accused is informed of the nature of the act he is alleged to have committed.
Still, the statute's purpose is not to suppress the airing of any idea, but to provide for the preservation of the public peace.
This court also believes that the state has a second interest in punishing the wearing in public of the flag on the seat of one's pants. That interest is the preservation of the flag as a symbol of national unity and to further the ideals and purposes for which our nation was founded.
History has shown that one of the incidents of nationality is the adoption of a national flag or other symbol. Our own country, early in its history, adopted a flag to represent its existence and sovereignty as a nation. The importance of this flag in developing a sense of loyalty to our nation and its ideals from its incipient stages down to the present is without question. When a state enacts legislation, as in this case, to punish the public defilement of the flag that has represented this country throughout its history, the state is aiding in the development and extension of a unity of purpose within the nation. In so doing, *Page 82 
it necessarily benefits itself, as well as the nation, for the state is indissolubly connected to the Union. Halter v.Nebraska, supra.
Although, what the defendant in this case was trying to express is purely speculative, if anything, this court is certain that he could have conveyed whatever message he may have had in many ways other than wearing the flag over his fundament.
The defendant could have conveyed any possible idea that he may have intended to any conceivable audience by means other than wearing the flag on his buttock in a public place.
One of the bases of defendant's defense is that he has his constitutional right of free speech. Granted. However, in our view, defendant's absurb and immature antic was mainly conduct and very little speech.
Defendant further claims that the trial court rejected the position of higher authority. He specifically contends that the Athens Municipal Court rejected the reasoning and conclusions of the Court of Appeals for Lucas County in State v. Saionz (1969),23 Ohio App. 2d 79 and that that rejection amounted to reversible error. The fact pattern in that case was different than the one in the present case. In the Saionz case, defendant wore the flag as a cape over his shoulders not as a patch on his clothing over his buttock.
We believe the law to be that while courts of coordinate jurisdiction may be taken into consideration, they are not binding on a court of equivalent rank.
Defendant studiously avoids reference to Halter, supra, the philosophy of which has not been challenged, and which has binding force and effect upon all of the courts of the United States.
Finally defendant contends that Saionz has been affirmed by the Ohio Supreme Court and gives as his citation the Ohio State Bar Association Report of March 30, 1970, page 395. An inspection of that citation reveals the following:
"State, Appellant, v. John Edward Saionz, Appellee. *Page 83 
Lucas County. Appeal from the Court of Appeals. Dismissed, sua sponte, no substantial constitutional question involved. Taft, C. J., Leach, O'Neill, Schneider, Duncan and Corrigan, JJ., concur."
The overruling by the Supreme Court of a motion to certify the record does not amount to an affirmance of the judgment or decision of the Court of Appeals, but amounts only to a determination that the case presented was not one involving a substantial constitutional question. Keesecker v. McKelvey Co.
(1943), 141 Ohio St. 162. No precedent for the decisions of later cases by the Supreme Court is established where it thus overrules a motion to certify.
The affidavit in this case states that one John Edward Saionz, "* * * did unlawfully, publicly and contemptuously cast contempt upon a flag of the United States of America by publicly wearing the same as a cape * * *."
In our case, it was charged that defendant "unlawfully did defile, deface and cast contempt upon the Flag of the United States by having said Flag sewn to the seat of his pants."
The facts and the affidavit are different in Saionz and our case.
Defendant was a student at Ohio University.
While freedom of expression is certainly the hallmark of academic freedom, with the university community, one crucible in which ideas and possible solutions to our complex civilization can be ground out for the bettermen of all mankind, freedom of expression cannot and should not be an instrument of unbridled license.
We wish to make several observations concerning the position taken by our concurring colleague. First, we wish to make the point that no one forced defendant to wear the flag sewn to the seat of his trousers so that it extended over his anus. He did so of his own free will and accord. If he were going to wear it any place, he chose the one place which would show the most contempt, the most defilement, a place which would debase the flag the most and a place which would sully and dishonor the flag the most. *Page 84 
Secondly, he states that he is in agreement with the philosophy expressed in State v. Saionz, supra, where defendant was prosecuted for slitting the flag and using it as a cape. There is a wide difference between the shoulders of the human body and the anal part. Judge Stephenson in his considered opinion makes no distinction between these two areas of the body.
Thirdly, our concurring colleague cites with approval Hoffman
v. United States (D.C. Cir. 1971), 445 F.2d 226. In that case, Abby Hoffman had purchased a shirt that had been made out of a United States flag and wore it publicly as a shirt. We do not think that Hoffman can be used as a precedent in this case. The jeans and the flag sewn thereon are exihibts in this case. It is very apparent upon inspection that the flag is dirty, sullied, has been rendered ceremonially unclean and has been dishonored. An inspection of the flag also shows that dirt and grime have been ground into its fabric. In dealing with this question, we must recognize the difference in the use of the flag as an article of clothing, i. e., a cape (Saionz) and a shirt (Hoffman), and an ensign used for no purpose other than as a symbol of some other thing — in this case, the United States of America.
Fourth, from an inspection of the jeans worn by defendant, we must conclude that there was a physical desecration of the flag. However, for the purpose of argument, let us assume the truth of our concurring colleague's statements. Why would the legislature use the words "publicly mutilate, burn, destroy, defile, deface, trample upon or otherwise cast contempt upon such flag" if the legislature intended to mean it was only an offense to "mutilate" the flag. Why did it go on to use the words "burn, destroy, defile, deface, trample upon, or otherwise cast contempt upon the flag." All of these words are of equal importance and each should be given effect. If mutilate is the only offense denounced by the law, then why did the legislature use other verbs such as burn, destroy, deface, defile, trample upon or otherwise cast contempt upon.
We believe that this statute is unambiguous and needs no interpretation or construction. However, we wish to *Page 85 
state that a cardinal rule is that the legislature will be presumed to have inserted every part of a statute for a purpose and to have intended that every part should be carried into effect. Indeed, it is also a cardinal rule that significance and effect should be accorded every part of the statute including every section, paragraph, sentence, clause, phrase and word.United States v. Fisher (1883), 109 U.S. 143; McDonald v.Thompson (1938), 305 U.S. 263.
On March 1, 1972, the Supreme Court, speaking through Chief Justice O'Neill, in State, ex rel. Wallace, v. Celina (1972),29 Ohio St. 2d 109, 112, 113 said:
"* * * When the language of an enactment `* * * is plain and unambiguous and conveys a clear and definite meaning there is no occasion for resorting to rules of statutory interpretation.' In the instant case there is no requirement to resort to rules of construction. Sears v. Weimer (1944), 143 Ohio St. 312;Cleveland Trust Co. v. Eaton (1970), 21 Ohio St. 2d 129, 138.
"To construe Section 6 (B) to include Municipal Court judges would add words to that section which are not therein contained and violate the rule that `in determining legislative intent it is the duty of this court to give effect to the words used, not to delete words used or to insert words not used.'Columbus-Suburban Coach Lines v. Pub. Util. Comm. (1969),20 Ohio St. 2d 125." We believe that these words are directly in point.
The concurring opinion is based upon the maxim noscitur asocus. It has no application to this statute as it is worded so plainly that it needs no construction. Moreover, a court has no right to resort to such maxim for the purpose of reading into a statute a distinction which the legislature neither made nor intended to make. It has also been held that the doctrine should not be made to operate to render general words meaningless, which we believe such use would. We also believe that the resort to this purported statutory construction would result in subtly emasculating this statute.
Almost 40 years ago, in Snyder v. Mass. (1934), 291 U.S. 97, Mr. Justice Cardozo wrote an opinion in which *Page 86 
he refused to set aside a state criminal conviction because of a claimed denial of the right of confrontation. The closing words of that opinion, at page 122, are worth repeating here:
"There is danger that the criminal law will be brought into contempt — that discredit will even touch the great immunities assured by the Fourteenth Amendment — if gossamer possibilities of prejudice to a defendant are to nullify a sentence pronounced by a court of competent jurisdiction in obedience to local law, and set the guilty free." Cited with approval in Dutton v.Evans (1970), 400 U.S. 74.
The Supreme Court of Ohio issued a caveat to the judges of Ohio 125 years ago when Judge Wood, speaking for the court, said:
"The laws of this state appear to us to throw sufficient protection around the accused to guard vigilantly all his rights, and secure him a fair and impartial trial; and when this is done, the court ought not, by an unwise astuteness, in the application of overstrained principles, and hairsplitting technical objections, to cheat the law of its victim, and thereby give encouragement to villainy and crime." Spencer v.State of Ohio (1844), 13 Ohio 401, 407.
The trial court sentenced the defendant to banishment from Athens County for two years, imprisonment for one year with nine months thereof suspended on certain conditions. A fine of $500 was also imposed. We are of the opinion that that portion of the sentence relating to banishment is clearly illegal and that the imposition of the remainder of the sentence was a mistaken use of discretion. We believe that the imposition of this latter portion of the sentence is much greater than the proper protection of society demands. Under the authority given us by Article IV, Section 3 (B) (1) (f), Ohio Constitution, we void the sentence of the trial court and assess a fine of $200 upon the defendant. The judgment of conviction is affirmed.
Judgment accordingly.
ABELE, P. J., and STEPHENSON, J., concur. *Page 87